566 F.2d 676
200 U.S.P.Q. 19
Donald G. LYON, Plaintiff-Appellant,v.The BOEING COMPANY, Defendant-Appellee.
No. 76-1146.
United States Court of Appeals,Ninth Circuit.
Dec. 27, 1977.

James Creighton Wray (argued), Arlington, Va., for plaintiff-appellant.
Keith Gerrard (argued), Seattle, Wash., for defendant-appellee.
Appeal from the United States District Court for the Western District of Washington at Seattle.
Before KOELSCH and WRIGHT, Circuit Judges, and CALLISTER,* District Judge.
PER CURIAM:


1
This matter is here on the appeal of Donald G. Lyon from a summary judgment against him in his patent infringement suit against The Boeing Company.


2
The district court concluded that the record manifested that the wing and flap system on the 747 model aircraft constructed by Boeing did not infringe claim 10 of Lyon's U.S. Patent No. 3,127,130; that the leading edge flap on said aircraft did not infringe claims 1, 2, 3 and 6 of Lyon's U.S. Patent No. 3,076,623; and, in addition, that each of said patent claims was invalid because anticipated (35 U.S.C. § 102(b)) and obvious (35 U.S.C. § 103).


3
Our examination of the record impels us to the same conclusions as those of the court below.  Having also studied Judge Sharp's written opinion, reported in 438 F. Supp. 345 (W.D.Wash.1975), and being satisfied that it sets out a full and correct exposition of the matter, we confirm and adopt it in all respects as the opinion of this court.

Accordingly, the judgment should be and is

4
AFFIRMED.



*
 The Honorable Marion J. Callister, United States District Judge for the District of Idaho, sitting by designation